Case 1:19-cv-04589-LDH-CLP Document 22 Filed 02/17/21 Page 1 of 2 PageID #: 515




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

 JESSICA STATILE,

                                         Plaintiff,
                                                                          Civil Action
                     -against-                                            CV-19-4589

 COMMISSIONER OF SOCIAL SECURITY,                                         (DeArcy Hall, J.)

                                         Defendant.

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                     STIPULATION FOR ALLOWANCE OF FEES UNDER THE
                              EQUAL ACCESS TO JUSTICE ACT

           IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff,

 JESSICA STATILE, and counsel for the Defendant, COMMISSIONER OF THE SOCIAL

 SECURITY ADMINISTRATION (“Commissioner”), that the Commissioner pay to the Plaintiff,

 attorney fees in the amount of $7,049.38 (Seven Thousand Forty-Nine Dollars and Thirty-Eight

 Cents) pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, in full satisfaction

 of any and all claims under the EAJA. The attorney fees may be paid to Plaintiff’s counsel if

 Plaintiff agrees to assign the fees to counsel, and provided that Plaintiff owes no debt to the Federal

 Government that is subject to offset under the U.S. Treasury Offset Program.

 Dated: New York, New York
        January 29, 2021
                                                                     MANHATTAN LEGAL SERVICES
                                                                     Attorneys for Plaintiff
                                                                     40 Worth Street, Suite 606 New
                                                                     York, New York 10013

                                                               By:    /s/ William Kaplan
                                                                     WILLIAM KAPLAN, ESQ.
                                                                     (646) 442-3325
                                                                     wkaplan@lsnyc.org
Case 1:19-cv-04589-LDH-CLP Document 22 Filed 02/17/21 Page 2 of 2 PageID #: 516




 Dated: Brooklyn, New York
        January 29, 2021
                                                                   SETH D. DUCHARME
                                                                   Acting United States Attorney
                                                                   Eastern District of New York
                                                                   Attorney for Defendant
                                                                   271 Cadman Plaza East, 7th Floor
                                                                   Brooklyn, New York 11201

                                                          By:        /s/ Matthew J. Modafferi
                                                                   MATTHEW J. MODAFFERI
                                                                   Assistant U.S. Attorney
                                                                   (718) 254-6229
                                                                   matthew.modafferi@usdoj.gov


 SO ORDERED:



  s/ LDH           February 17, 2021
 HONORABLE LASHANN DEARCY HALL
 UNITED STATES DISTRICT JUDGE




 Statile v. Commissioner of Social Security, 19-CV-4589 (LDH) - Stipulation and Order Regarding Attorney’s Fees And Costs
